Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Priority
           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.



         
Claim Objections
            Claim 6 is objected to because of the following informalities:
            Need to explain acronyms at least once, e.g. IR. Appropriate correction is required.





Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


         Claims 1 and 3- 12 are rejected under 35 U.S.C. 103 as being unpatentable over Duo et al. (U.S. PG-Publication # 2020/0396613), in view of Michielsen et al. (U.S. PG-Publication # 2021/0068198).


          Consider claims 1 and 12, Duo et al. clearly disclose a commissioning tool for granting a network joining permit to network devices for joining a network, the commissioning tool comprising: 
          a network install code generating unit for generating one or more network install codes (par. 13 (The electronic device communicates with a wireless mesh node using a second type of communication interface and receives a verification code from the registration computer)), 
          a memory unit configured to save the one or more network install codes (par. 12 (The registration computer stores the validation code sent to the electronic device for later use); EN: It would be obvious the list of codes will grow as more codes are generated),  
          a transmitter configured to transmit the one or more network install codes generated by the network install code generating unit to network devices (par. 13 (The electronic device communicates with a wireless mesh node using a second type of communication interface and receives a verification code from the registration computer) and to a network coordinating device.
          However, Duo et al. do not specifically disclose a network coordinating device.
          In the same field of endeavor, Michielsen et al. clearly show:
          a network coordinating device (fig. 4 (404), par. 51 (in step 404, the app of the commissioning device 10 instructs the bridge device 25 … by passing the lamp's ZigBee commissioning code as parameter)).                   
           a user interface configured to receive user commands to transmit the one or more network install codes generated by the network install code generation unit (par. 14 (the single-hop communication unit may be used for reading a commissioning code from the network node and the network interface may be used for forwarding the read commissioning code to the bridge device)), and 
          a network control unit, the network control unit being in functional communication with the memory unit, the transmitter and the user interface (fig. 2, par. 33 (In case a new combo radio device (BLE/ZB ND) 22 is to be added to the ZigBee network 200, it can be directly controlled via an app on the commissioning device (CD) 10 via the BLE single-hop link between the commissioning device 10 and the combo radio device 22)), wherein the network control unit is configured to instruct the transmitter to transmit the one or more network install codes upon receiving a command via the user interface (par. 52 (Once the bridge device 25 has received the command to search for new devices, it will send the received ZigBee commissioning code in step 405 to all ZigBee devices)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a commissioning tool for granting a network joining permit, as taught by Duo, show the network install code, as taught by Sierra, and show a network coordinating device, as taught by Michielsen, so that commissioning of a network device can be controlled.  



          Consider claim 3, and as applied to claim 1 above, Duo et al. clearly disclose a commissioning tool, wherein the network install code generating unit is configured to generate a plurality of network install codes (par. 13 (The electronic device communicates with a wireless mesh node using a second type of communication interface and receives a verification code from the registration computer)), and        
          wherein the memory unit is configured to save a list comprising the plurality of the network install codes generated by the network install code generating unit, (par. 12 (The registration computer stores the validation code sent to the electronic device for later use); EN: It would be obvious the list of codes will grow as more codes are generated).
          However, Duo et al. do not specifically disclose the network control unit is configured to read out the list.
          In the same field of endeavor, Michielsen et al. clearly show:                   
          wherein the network control unit is configured to read out the list with the plurality of network install codes and to instruct the transmitter to transmit the list with the plurality of network install codes to a network coordinating device (par. 14 (the single-hop communication unit may be used for reading a commissioning code from the network node and the network interface may be used for forwarding the read commissioning code to the bridge device and for instructing the bridge device to initiate a search for new devices in the multi-hop network based on the commissioning code)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a commissioning tool for granting a network joining permit, as taught by Duo, and show the network control unit is configured to read out the list, as taught by Michielsen, so that commissioning of a network device can be controlled. 


          Consider claim 4, and as applied to claim 1 above, Duo et al. clearly disclose the commissioning tool as described.
          However, Duo et al. do not specifically disclose the user interface comprises at least one button for receiving a user command. 
          In the same field of endeavor, Michielsen et al. clearly show:                   
          wherein the user interface comprises at least one button for receiving a user command (par. 66 (Other user interfaces with other types of input operations (e.g. hardware switches or buttons, audio control, etc.) could be provided at the commissioning device)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a commissioning tool for granting a network joining permit, as taught by Duo, and show the user interface comprises at least one button for receiving a user command, as taught by Michielsen, so that commissioning of a network device can be controlled. 





          Consider claim 5, and as applied to claim 1 above, Duo et al. clearly disclose the commissioning tool as described.
          However, Duo et al. do not specifically disclose an encryption unit. 
          In the same field of endeavor, Michielsen et al. clearly show:                   
          wherein the commissioning tool comprises an encryption unit for encrypting the one or more network install codes before transmitting the one or more network install codes (par. 5 (Security features of the ZLL touchlink commissioning procedure rely on a global ZLL master key used to encrypt the current network key before it is transmitted to a joining device)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a commissioning tool for granting a network joining permit, as taught by Duo, and show an encryption unit, as taught by Michielsen, so that commissioning of a network device can be controlled. 





          Consider claim 6, and as applied to claim 1 above, Duo et al. clearly disclose the commissioning tool as described.
          However, Duo et al. do not specifically disclose an IR communication tool.
          In the same field of endeavor, Michielsen et al. clearly show:                   
          wherein the commissioning tool is an IR communication tool ( par. 28 (the present invention is equally applicable to any other combination of single-hop technology (e.g. BLE, Infrared (IR), near field communication (NFC)…)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a commissioning tool for granting a network joining permit, as taught by Duo, and show an IR communication tool, as taught by Michielsen, so that commissioning of a network device can be controlled. 




          Consider claim 7, it is being rejected for the same reason as set forth in claim 1, except a network control unit.
          In the same field of endeavor, Michielsen et al. clearly show:                   
          a network control unit, the network control unit being in functional communication with the transceiver and the memory unit, wherein the network control unit is configured to receive the at least one network install code received by the transceiver from a network device, to read out the at least one network install code saved in the memory unit and to grant a permit for the network device to join the network, if the at least one network install code received from the network device matches with the at least one network install code saved in the memory unit (par. 14 (the joining control unit of the network node may be adapted to compare an own commissioning code, stored in the parameter storage unit, with the commissioning code received from the multi-hop network together with a command for resetting to a factory new state and to initiate a reset to a factory new state and the joining procedure if the own commissioning code matches with the received commissioning code)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a commissioning tool for granting a network joining permit, as taught by Duo, and show a network control unit, as taught by Michielsen, so that commissioning of a network device can be controlled. 




          Consider claim 8, and as applied to claim 7 above, Duo et al. clearly disclose the commissioning tool as described.
          However, Duo et al. do not specifically disclose if the network install code received from the network device matches with at least one network install code in the list of network install codes.
          In the same field of endeavor, Michielsen et al. clearly show:                   
          wherein the transceiver is configured to receive a plurality of network install codes, and wherein the memory unit is configured to save a list of network install codes, wherein the network control unit is configured to grant the permit for the network device to join the network, if the network install code received from the network device matches with at least one network install code in the list of network install codes, saved in the memory unit (par. 14 (the joining control unit of the network node may be adapted to compare an own commissioning code, stored in the parameter storage unit, with the commissioning code received from the multi-hop network together with a command for resetting to a factory new state and to initiate a reset to a factory new state and the joining procedure if the own commissioning code 
matches with the received commissioning code).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a commissioning tool for granting a network joining permit, as taught by Duo, and show if the network install code received from the network device matches with at least one network install code in the list of network install codes, as taught by Michielsen, so that commissioning of a network device can be controlled. 



          Consider claim 9, and as applied to claim 7 above, Duo et al. clearly disclose the commissioning tool as described.
          However, Duo et al. do not specifically disclose a network joining permit initiation. 
          In the same field of endeavor, Michielsen et al. clearly show:                   
          wherein the network control unit is further configured to initiate a network device installation procedure by sending a network joining permit initiation signal to a network device, prompting the network device to submit an install code to the network coordinating device (par. 14 (the joining control unit of the network node may be adapted to compare an own commissioning code, stored in the parameter storage unit, with the commissioning code 
received from the multi-hop network together with a command for resetting to a factory new state and to initiate a reset to a factory new state and the joining procedure if the own commissioning code matches with the received commissioning code).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a commissioning tool for granting a network joining permit, as taught by Duo, and show a network joining permit initiation, as taught by Michielsen, so that commissioning of a network device can be controlled. 



          Consider claim 10, it is being rejected for the same reason as set forth in claim 1, except a network control unit.
          In the same field of endeavor, Michielsen et al. clearly show:                   
           a memory unit configured to save the network install code received from the commissioning tool (par. 14 (the joining control unit of the network node may be adapted to compare an own commissioning code, stored in the parameter storage unit, with the commissioning code 
received from the multi-hop network)), and 
           a network control unit being in functional communication with the memory unit and configured to search for a joinable network, and upon finding a joinable network to read out the network install code saved in the memory unit and to instruct the transceiver to transmit the network install code to a network coordinating device for getting a network joining permit to the network device for joining the network (par. 42 (Upon the writing action to the “Join ZigBee network” GATT characteristic, the new combo radio device 22 enters its ZigBee commissioning state in step 305 and will stay in that state for a pre-defined amount of time (e.g. 30 seconds). During this state, the new combo radio device 22 will look for ZigBee networks and when found will try to join that network)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a commissioning tool for granting a network joining permit, as taught by Duo, and show a control unit, as taught by Michielsen, so that commissioning of a network device can be controlled. 



          Consider claim 11, and as applied to claim 10 above, Duo et al. clearly disclose a commissioning tool, wherein the network control unit is configured to detect whether a network install code has been received by the transceiver (C: par. 3 (The requesting device receives …(ii) input of a code generated by a second device already established in the group of related devices)).
          However, Duo et al. do not specifically disclose searching for joinable network.
          In the same field of endeavor, Michielsen et al. clearly show:                   
          to start the search for a joinable network upon detecting that a network install code has been received by the transceiver (par. 42 (…. During this state, the new combo radio device 22 will look for ZigBee networks and when found will try to join that network)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a commissioning tool for granting a network joining permit, as taught by Duo, and show searching for joinable network, as taught by Michielsen, so that commissioning of a network device can be controlled.  


          Consider claim 12, it is being rejected for the same reason as set forth in claim 1, except verifying that the network install code sent to the at least one network device has been sent to the network coordinating device.
          In the same field of endeavor, Michielsen et al. clearly show:                   
          verifying whether the network install code sent to the at least one network device has been sent to the network coordinating device, and granting the joining permit to the at least one network device, if verified that the network install code sent to the at least one network device has been sent to the network coordinating device ( par. 14 (the joining control unit of the network node may be adapted to compare an own commissioning code, stored in the parameter storage unit, with the commissioning code received from the multi-hop network together with a command for resetting to a factory new state and to initiate a reset to a factory new state and the joining procedure if the own commissioning code 
matches with the received commissioning code)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a commissioning tool for granting a network joining permit, as taught by Duo, and show verifying that the network install code sent to the at least one network device has been sent to the network coordinating device, as taught by Michielsen, so that commissioning of a network device can be controlled. 


          Consider claim 13, and as applied to claim 12 above, Duo et al. clearly disclose the commissioning tool as described.
          However, Duo et al. do not specifically disclose verifying whether the network install code sent to the at least one network device matches with at least one network install code in the list.
          In the same field of endeavor, Michielsen et al. clearly show:                   
          wherein the transmitting of the at least one network install code to the network coordinating device comprises transmitting a list of the at least one network install codes, and wherein the verifying whether the network install code sent to the at least one network device has been sent to the network coordinating device comprises verifying whether the network install code sent to the at least one network device matches with at least one network install code in the list (par. 14 (the joining control unit of the network node may be adapted to compare an own commissioning code, stored in the parameter storage unit, with the commissioning code received from the multi-hop network together with a command for resetting to a factory new state and to initiate a reset to a factory new state and the joining procedure if the own commissioning code matches with the received commissioning code))
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a commissioning tool for granting a network joining permit, as taught by Duo, and show verifying whether the network install code sent to the at least one network device matches with at least one network install code in the list, as taught by Michielsen, so that commissioning of a network device can be controlled. 


          Consider claim 14, and as applied to claim 21 above, Duo et al. clearly disclose the commissioning tool as described.
          However, Duo et al. do not specifically disclose finding a joinable network. 
          In the same field of endeavor, Michielsen et al. clearly show:                   
          wherein the method further comprises searching by the at least one network device for a joinable network and transmitting the network install code from the at least one network device to a network coordinating device, upon finding a joinable network (par. 14 (the joining control unit of the network node …to initiate…the joining procedure if the own commissioning 
code matches with the received commissioning code), par. 42 (…. During this state, the new combo radio device 22 will look for ZigBee networks and when found will try to join that network)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a commissioning tool for granting a network joining permit, as taught by Duo, and show finding a joinable network, as taught by Michielsen, so that commissioning of a network device can be controlled. 



          Consider claim 15, and as applied to claim 12 above, Duo et al. clearly disclose the commissioning tool as described.
          However, Duo et al. do not specifically disclose sending a network joining permit initiation signal.
          In the same field of endeavor, Michielsen et al. clearly show:                   
          wherein the method further comprises initiating a network device installation procedure by sending a network joining permit initiation signal to the at least one network device (par. 52 (Once the bridge device 25 has received the command to search for new devices, it will send the received ZigBee commissioning code in step 405 to all ZigBee devices)), prompting the at least one network device to submit an install code to the network coordinating device (par. 52 (afterwards in step 406 it will open up its ZigBee network, thus permitting other ZigBee devices to join this network)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a commissioning tool for granting a network joining permit, as taught by Duo, and show sending a network joining permit initiation signal, as taught by Michielsen, so that commissioning of a network device can be controlled. 





         Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Duo et al. (U.S. PG-Publication # 2020/0396613), in view of Michielsen et al. (U.S. PG-Publication # 2021/0068198), and in view of Sierra et al. (U.S. PG-Publication # 2019/0312726).


          Consider claim 2, and as applied to claim 1 above, Duo et al. clearly disclose the commissioning tool as described.
          However, Duo et al. do not specifically disclose the network install code generating unit is configured to randomly generate the one or more network install codes.
          In the same field of endeavor, Sierra et al. clearly show:                   
          wherein the network install code generating unit is configured to randomly generate the one or more network install codes (par. 3 (The requesting device receives …(ii) input of a code generated by a second device already established in the group of related devices…. This code is generated in a random manner)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a commissioning tool for granting a network joining permit, as taught by Duo, and show the network install code generating unit is configured to randomly generate the one or more network install codes, as taught by Sierra, so that commissioning of a network device can be controlled. 







Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
May 15, 2022